Citation Nr: 1446706	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-11 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 19, 1977, to May 18, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  In February 2010, the RO determined that the new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disorder.  In July 2011, the RO denied entitlement to non-service-connected pension benefits.  The Veteran timely filed notices of disagreement and perfected substantive appeals.

In July 2014, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board notes that during the hearing, the Veteran did not present testimony regarding the non-service-connected pension benefits claim.  Nonetheless, as this issue involves a claim that cannot be substantiated as a matter of law, any failure by the Board cannot be considered prejudicial to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit); see Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board, therefore, concludes that it has fulfilled its duty under Bryant.  

In being cognizant of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claim of service connection for a psychiatric disorder more generally as captioned above.  In Clemons, the Court instructed that VA should consider alternative current conditions within the scope of the filed claim.  Id.  The Board finds that Clemons is applicable here as the records reflect that the Veteran has been treated for a variously diagnosed psychiatric disorder.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for a psychiatric disorder, to include schizophrenia, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  By rating action dated in July 2009, the RO most recently determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disorder.

2.  Evidence received since the July 2009 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran's service personnel records confirm that he did not serve at least 90 days during a wartime period.


CONCLUSIONS OF LAW

1.  The unappealed July 2009 rating decision that determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disorder is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2014).
 
2.  New and material evidence having been received; the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

3.  The criteria for basic eligibility for non-service-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking favorable action as to the claim to reopen for service connection for a psychiatric disorder, any deficient notice for that claim is not prejudicial to the Veteran.

With regard to this issue of entitlement to non-service-connected pension benefits, as indicated above, this is a claim that cannot be substantiated as a matter of law, therefore, any failure by the Board to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Sabonis, 6 Vet. App. at 430;  Sanders, 487 F.3d at 881; Bernard, 4 Vet. App. at 394.  Therefore, the Board finds that no further action is necessary under the mandates of the VCAA.  

Reopening Service Connection for a Psychiatric Disorder

The Veteran asserts that he currently has a psychiatric disorder that was first manifested during his period of active service, or in the alternative, pre-existed service and was aggravated during his period of active service.

Service connection for a psychiatric disorder was initially denied by the RO in tuberculosis of the spine was previously denied by the RO in March 1982.  The Veteran did not file a substantive appeal, therefore, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).  

In January and June 1996, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disorder.  In a March 1997 decision, the Board determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disorder.  A decision of the Board is final.  38 U.S.C.A. § 7104(b) (West 2002).  In January 1998, April 2009, and July 2009 the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disorder.  The Veteran did not remit any submissions to the RO which contained new and material evidence pertaining to the claim prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In this case, the evidence of record at the time of the July 2009 RO decision included: the Veteran's service treatment and personnel records; a February 1977 letter from a physician reflecting treatment for depression and hyperreligiosity several months prior to entrance into service; post-service VA treatment records showing diagnostic impressions of schizoid personality disorder, chronic
schizophrenia, mixed substance abuse, personality disorder, and depression.
The RO continued the prior denials of service connection for a psychiatric disorder because there was no new evidence probative of the issue of whether the Veteran's current psychiatric disorder was incurred in or aggravated by service.

In November 2009, the Veteran sought to reopen his previously denied claim of service connection for a psychiatric disorder.  Additional evidence received since July 2009, in pertinent part, includes a letter from the Veteran's brother suggesting that he was first diagnosed with schizophrenia and paranoid depression during basic training.  The additional evidence also includes the July 2014 testimony of the Veteran reiterating that he had been treated in a mental health care facility following his mother's death prior to his entry into service, and that he had been cleared to enter into service by his medical care provider.  He added that he became symptomatic during service, was treated, and then discharged from service as a result of his psychiatric disorder.

In light of this evidence, the Board finds that the Veteran's claim of service 
connection for a psychiatric disorder must be reopened.  The additional evidence is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  Given the additional lay evidence addressing the onset of the asserted disability, coupled with the Veteran's testimony as to the onset and continuity of symptoms, such evidence constitutes new and material evidence as it was not previously of record when the prior decision was made and when considered with the old, triggers VA's duty to provide additional development in this regard.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.

Non-service-connected Pension Benefits 

The Veteran contends that he is entitled to non-service-connected (NSC) disability pension benefits based on his active service during a wartime period and because, in his view, he is totally disabled by multiple NSC disabilities.

Basic entitlement to non-service-connected pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met. First, the Veteran must have served in the active military, naval or air service for 90 days or more during a period of war.  Second, the Veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the Veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j) (West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.274 (2014).

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) confirms that he had active service from April 19, 1977, to May 18, 1977.  His period of active service did not extend to a period of 90 days or more.  Moreover, his period of active service did not fall within a period of war. The period of war for the Vietnam Era ended on May 7, 1975.  38 C.F.R. § 3.2(f) (2014).  The period of war for the Persian Gulf War began on August 2, 1990.  38 C.F.R. § 3.2(i) (2014).  His period of service fell between these dates.

The Veteran does not dispute the dates of his active service and has not put forth an alternative argument supporting his claim for a non-service-connected disability pension.  The question of permanent and total disability is only relevant where a claimant has the necessary qualifying service.  The Veteran here does not.

In short, the Veteran's verified active service did not occur during a period of war and did not extend to 90 days or more.  Thus, the Board finds that the Veteran does not meet the basic eligibility requirements for non-service-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  As such, the Board finds that the claim for non-service-connected disability pension benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include schizophrenia, is reopened, and to this extent the appeal is allowed.
Entitlement to non-service-connected disability pension benefits is denied.


REMAND

Having reopened the claim of service connection for tuberculosis of the spine, the Board finds that additional development is required prior to further adjudication of this matter.  

The medical evidence of record is unclear as to whether the Veteran has a current diagnosis of a psychiatric disorder that was initially diagnosed in service; whether the Veteran had a pre-existing psychiatric disorder that was aggravated by service; or whether the variously diagnosed psychiatric disorders are unrelated to service.  As such, on remand, the agency of original jurisdiction shall provide the Veteran with a VA examination by a VA psychiatrist in order to obtain a medical opinion as to whether any currently diagnosed psychiatric disorder was incurred in or aggravated by active service.  The Board notes that in light of the fact that the Veteran had less than six months of active service, the presumption of soundness for peacetime Veterans under 38 U.S.C.A. § 1132 does not apply.

Additionally, the Veteran has asserted that he is in receipt of Social Security Administration disability benefits.  Medical and administrative records from the Social Security Administration have not been associated with the Veteran's claims file.  Any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records must be obtained on remand, and if such records cannot be located, a negative response from the Social Security Administration must be included in the Veteran's claims file.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall request from Social Security Administration copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from the Social Security Administration.  If records are unavailable, the Social Security Administration must so indicate.  If unsuccessful, the Veteran must be accorded the opportunity to furnish such records directly to Social Security Administration or to the agency of original jurisdiction.  All records and responses received must be associated with the claims file.

3.  The agency of original jurisdiction shall arrange for the Veteran to undergo an VA examination by an appropriate psychiatrist so as to ascertain the nature and etiology of his psychiatric disorder, to include schizophrenia.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

Following examination of the Veteran and review of the 
claims file, the VA examiner is requested to opine as to whether it is at least as likely as not that any diagnosed psychiatric disorder was (i) incurred during active service, (ii) aggravated beyond the natural progression of the disease during active service, (iii) manifested to a compensable degree within one year of separation from service, or (iv) otherwise etiologically related to his active service?

In discussing the requested opinions, the examiner must acknowledge the lay statements of record as to the onset and continuity of symptoms.  If the examiner rejects the reports of the Veteran or anyone else providing a lay statement in support of the Veteran's claim, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for all conclusions must be provided.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


